DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 3-7, 11-15, 17-22, 24, 26-27, and 29-30 are pending.
Claims 21 and 22 are withdrawn from further consideration as being directed to a non-elected invention.  
Claim Objections
Claim 24 is objected to because of the following informalities:
“termainl” in line 10 should read “terminal”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 30
Claims 1, 3-7, 11-15, 17-20, 24, 26-27, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 24 recite that the terminal level “is a chemical layer”.  It is unclear as to what is meant by this limitation.  The term “chemical layer” is not found in the instant specification; however,  paragraph 0075 of the instant specification discloses that “geometrically hydrophilic terminal structures can be locally replaced by chemically hydrophilic smooth surfaces”, and paragraph 0073 discloses that “surface structures having a terminal fine structure can be functionalized by adhesion with surface groups that replace the fine structure with a smooth surface with a specific chemical hydrophilicity, thus replacing geometric hydrophilicity with chemical hydrophilicity.”  Therefore, the limitation “wherein the terminal level is a chemical layer” will be interpreted as a terminal layer that has been chemically functionalized, i.e. coated with a functional coating substance, as disclosed in the instant specification, and the claimed “chemical layer” will be interpreted as being the coating substance.   Furthermore, in keeping with the recitation of claim 12, see paragraph 11 below, “therein the terminal level is a chemical layer” will be read as “wherein the terminal level comprises a chemical layer”.
Claims 3-7, 11-15, 17-20 are rejected as being dependent on indefinite claim 1.
Claims 26-27, and 30 are rejected as being dependent on indefinite claim 1.
Claim 3
Claim 12 recites “wherein the chemical layer of the terminal level”.  Claim 1, from which claim 12 depends, recites “wherein the terminal level is a chemical layer” which strongly implies that the terminal level and the chemical layer are one and the same, and as such, the chemical layer cannot be bonded to the terminal level.  For purposes of examination, claim 1 (and claim 24) will be read as “wherein the terminal level comprises a chemical layer” which is in line with the disclosure of the specification and the recitation of claim 12.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-7, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-grant Publication 2013/0330501 to Aizenberg et al. cited in previous Office action (herein Aizenberg).
Regarding claim 1
Regarding the first geometrical features being configured to generate a hemi-wicking state, paragraph 0067 of the instant specification discloses that a hemi-wicking state can be achieved via large amplitude (100 to 1000 micron) two-dimensional sinusoids.  Aizenberg teaches that the hierarchical structures can be disposed on any number of patterned surfaces such as convex and concave curves (paragraph 0077 and Fig 5).  Aizenberg also teaches that the secondary and tertiary structures are larger than the primary structures wherein when the primary structures have a diameter of 5 to 200 nm, the secondary structures can have a size of greater than 100 nm or 1000 nm, and the tertiary structures are larger than that (paragraphs 0047-0049).  One of ordinary skill in the art would recognize that this makes both the secondary and tertiary structures nano- or micro-sized, i.e. larger than 100 nm or larger than 1000 nm.  One of ordinary skill in the art would recognize that structures disposed on convex and concave surfaces that are larger than 1000 nm would meet the requirements of the disclosed large amplitude two-dimensional sinusoids and therefore be capable of achieving the required hemi-wicking behavior.  
Regarding the secondary geometrical features being configured to generate a hydrophobic state, as discussed above, Aizenberg teaches that the hierarchical structure can be made with hydrophobic materials (paragraph 0061).  Therefore, secondary structures of Aizenberg made using a hydrophobic material would meet the claimed limitations.
Regarding the terminal level being configured to generate a hydrophilic state, Aizenberg teaches that the structures can be coated with hydrophilic materials (paragraph 0062).  Therefore, the primary structures of Aizenberg coated with a hydrophilic material would meet the claimed limitations.
Regarding claims 3 and 5, Aizenberg teaches all the limitations of claim 1 as discussed above.
Aizenberg teaches that the secondary and tertiary structures can be an array of posts as well as randomly arranged posts, cones, egg-shaped bodies, bricks, etc. (paragraph 0053).   As discussed above, Aizenberg teaches that the hierarchical structures can be disposed on any number of patterned surfaces 
Regarding claim 4, Aizenberg teaches all the limitations of claim 1 as discussed above.
Aizenberg teaches that the secondary and tertiary structures are larger than the primary structures wherein when the primary structures have a diameter of 5 to 200 nm, the secondary structures can have a size of greater than 100 nm or 1000 nm, and the tertiary structures are larger than that (paragraphs 0047-0049).  One of ordinary skill in the art would recognize that this makes both the secondary and tertiary structures nano- or micro-sized, i.e. larger than 100 nm or larger than 1000 nm.
Regarding claims 6 and 7, Aizenberg teaches all the limitations of claim 1 as discussed above.
Aizenberg teaches that the secondary and tertiary structures can be an array of posts as well as randomly arranged posts (paragraph 0053).
Regarding claim 12, Aizenberg teaches all the limitations of claim 1 as discussed above.
Aizenberg teaches that the hydrophilic coating material can be made from polymers containing ionic or polar groups (paragraph 0062).  Such groups would result in ionic, van der Waals, and hydrogen bonding interactions at a minimum.
Regarding claim 17, Aizenberg teaches all the limitations of claim 1 as discussed above.
Aizenberg teaches that the hierarchical structure can maintain a Cassie state (paragraph 0076).  Aizenberg also teaches that the structure can be coated with a hydrophilic material (paragraph 0062).  Such a combination would result in a Cassie-Wenzel state as defined in paragraph 0060 of the instant specification.
Claim(s) 24, 26-27, and 29(a)(1) as being anticipated by U.S. Pre-grant Publication 2013/0330501 to Aizenberg et al. cited in previous Office action (herein Aizenberg).
Regarding claim 24, Aizenberg teaches a hierarchical surface having improved control of the wetting characteristics (abstract) such as superhydrophobicity (paragraph 0043) and an article comprising a substrate corresponding to the substrate recited in the instant claims having a primary structure, a secondary structure corresponding to the second geometrical features recited in the instant claims, and a tertiary structure corresponding to the first geometrical features recited in the instant claims wherein the tertiary structure is disposed on the substrate, the secondary structure is disposed on the tertiary structure, and the primary structure is disposed on the secondary structure (paragraph 0006).  Aizenberg teaches that the structures can be coated with a material (paragraph 0059) and that the structures can be made with a combination of materials (paragraph 0066).  One of ordinary skill in the art would reasonably consider the primary structure of Aizenberg that was coated with a material would meet the limitations of being a terminal level comprising a chemical layer, see paragraph 10 above.  
Regarding the first geometrical features being configured to generate a hemi-wicking state, paragraph 0067 of the instant specification discloses that a hemi-wicking state can be achieved via large amplitude (100 to 1000 micron) two-dimensional sinusoids.  Aizenberg teaches that the hierarchical structures can be disposed on any number of patterned surfaces such as convex and concave curves (paragraph 0077 and Fig 5).  Aizenberg also teaches that the secondary and tertiary structures are larger than the primary structures wherein when the primary structures have a diameter of 5 to 200 nm, the secondary structures can have a size of greater than 100 nm or 1000 nm, and the tertiary structures are larger than that (paragraphs 0047-0049).  One of ordinary skill in the art would recognize that this makes both the secondary and tertiary structures nano- or micro-sized, i.e. larger than 100 nm or larger than 1000 nm.  One of ordinary skill in the art would recognize that structures disposed on convex and concave surfaces that are larger than 1000 nm would meet the requirements of the disclosed large 
Regarding the secondary geometrical features being configured to generate a hydrophobic state, as discussed above, Aizenberg teaches that the hierarchical structure can be made with hydrophilic materials (paragraph 0062).  Therefore, secondary structures of Aizenberg made using a hydrophilic material would meet the claimed limitations.
Regarding the terminal level being configured to generate a hydrophobic state, Aizenberg teaches that the structures can be coated with hydrophobic materials (paragraph 0061).  Therefore, the primary structures of Aizenberg coated with a hydrophobic material would meet the claimed limitations.
Regarding claim 26, Aizenberg teaches all the limitations of claim 24 as discussed above.
Aizenberg teaches that the secondary and tertiary structures are larger than the primary structures wherein when the primary structures have a diameter of 5 to 200 nm, the secondary structures can have a size of greater than 100 nm or 1000 nm, and the tertiary structures are larger than that (paragraphs 0047-0049).  One of ordinary skill in the art would recognize that this makes both the secondary and tertiary structures nano- or micro-sized, i.e. larger than 100 nm or larger than 1000 nm.
Regarding claim 27, Aizenberg teaches all the limitations of claim 26 as discussed above.
Aizenberg teaches that the secondary and tertiary structures can be an array of posts as well as randomly arranged posts, cones, egg-shaped bodies, bricks, etc. (paragraph 0053).   As discussed above, Aizenberg teaches that the hierarchical structures can be disposed on any number of patterned surfaces such as convex and concave curves (paragraph 0077 and Fig 5) which meet the limitations of being sinusoids.
Regarding claim 29, Aizenberg teaches all the limitations of claim 24 as discussed above.
Aizenberg teaches that the hydrophobic materials include polymers such as Teflon or polyethylene (paragraph 0061).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0330501 to Aizenberg et al. cited in previous Office action (herein Aizenberg) as applied to claim 1 above.
Regarding claims 13 and 18, Aizenberg teaches all the limitations of claim 1 as discussed above.
Aizenberg teaches that when the primary structures are from 5 to 200 nm, the secondary structures are larger than 100 nm or larger than 1000 nm (paragraphs 0047-0048).  Aizenberg also teaches that the tertiary structures are larger than the secondary structures (paragraph 0049).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding the surface area, Aizenberg teaches that the hierarchical structure provides a large surface area (paragraph 0051).  While Aizenberg is silent as to exactly how much more surface area the hierarchical structure provides over a corresponding flat surface, as discussed above, Aizenberg teaches a hierarchical structure wherein the levels of surface features are of a substantially similar size as those of the instant invention.  Therefore, given the similarity of size of the hierarchical features and Aizenberg’s acknowledgement of an increase in surface area, one of ordinary skill in the art would reasonably expect the surface area of the hierarchical structure of Aizenberg to be substantially similar to that of the instant invention.
Claim 11U.S. Pre-grant Publication 2013/0330501 to Aizenberg et al. cited in previous Office action (herein Aizenberg) as applied to claim 1 above and in view of “Meltable Dextran Esters as Biocompatible and Functional Coating Materials” by Liebert et al. cited in previous Office action (herein Liebert).
Regarding claim 11, Aizenberg teaches all the limitations of claim 1 as discussed above.
Aizenberg teaches that the hierarchical structures can be used in medical devices (paragraph 0071).
Aizenberg is silent as to the hierarchical structure being coated with a tissue attractive coating.
Liebert teaches a coating for medical devices comprising dextran esters which are biocompatible (page 3107).  Liebert also teaches that the dextran esters show an affinity to proteins (page 3109), i.e. are attractive to cells.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device of Aizenberg to use the dextran coating of Liebert because it would overcome infection, inflammation, and thrombotic response (page 3107).
Claims 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0330501 to Aizenberg et al. cited in previous Office action (herein Aizenberg) as applied to claim 1 above and in view of WIPO Publication WO 2013/003373 to Bommarito et al. cited in previous Office action (herein Bommarito).
Regarding claims 14 and 15, Aizenberg teaches all the limitations of claim 1 as discussed above.
Aizenberg teaches that the hierarchical structures can be used in medical devices (paragraph 0071).  Aizenberg teaches that when the primary structures are from 5 to 200 nm, the secondary structures are larger than 100 nm or larger than 1000 nm (paragraphs 0047-0048).  Aizenberg also teaches that the tertiary structures are larger than the secondary structures (paragraph 0049).
Aizenberg is silent as to the aspect ratio and pitch of the primary, secondary, and tertiary structures.
Bommarito teaches a surface for a medical article including a plurality of microstructure features (abstract).  Bommarito teaches that the microstructures should have an aspect ratio of from 1 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the primary, secondary, and tertiary structures of Aizenberg to have the aspect ratio and pitch taught by Bommarito because it impacts the surface resistance to bioadhesion (page 3, lines 8-10).  
While Bommarito is directed to only a single hierarchy of microstructures, because the aspect ratio and pitch taught by Bommarito are relative to the size of the microstructures, one of ordinary skill in the art would reasonably consider the teachings of Bommarito to be applicable to each level of the hierarchical structure of Aizenberg.  Furthermore, combining the teachings regarding pitch with the diameter taught by Aizenberg would result in pitches that overlap the claimed ranges.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 19 and 20, Aizenberg teaches all the limitations of claim 1 as discussed above.
Aizenberg teaches that the choice of materials for the hierarchical structure is not limited and lists several exemplary polymers (paragraph 0066).  Aizenberg also teaches that the hierarchical structures can be used in medical devices (paragraph 0071).
Aizenberg is silent as to the hierarchical structure being made of one of the species recited in instant claims 19 and 20.
Bommarito teaches a surface for a medical article including a plurality of microstructure features (abstract).  Bommarito teaches that the surface can be made from biodegradable or non-biodegradable polymers such as polypropylene, polyurethane, silicone, or polylactic acid (page 10, lines 12-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primary, secondary, and tertiary structures of Aizenberg to be made from the polymers taught by Bommarito because they are well known in the art and recognized as suitable for such purposes.  See MPEP 2144.07.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0330501 to Aizenberg et al. cited in previous Office action (herein Aizenberg ‘501) as applied to claim 29 and in view of U.S. Pre-grant Publication 2015/0175814 to Aizenberg et al. cited in previous Office action (herein Aizenberg ‘814).
Regarding claim 30, Aizenberg ‘501 teaches all the limitations of claim 29 above.
Aizenberg ‘501 is silent as to the hydrophobic coating material being one of the species recited in instant claim 30.
Aizenberg ‘814 teaches an article having a slippery surface comprising a roughened surface with a lubricating layer disposed thereon (paragraph 0007).  Aizenberg ‘814 teaches that the article comprises solid surface 110 having surface features 115 with lubricating liquid applied thereon (paragraph 0101 and Fig 1).  Aizenberg ‘814 teaches that lubricating liquid 120 can be any number of liquids corresponding to the second material recited in the instant claims including organosilicone compounds (paragraph 0100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating material of Aizenberg ‘501 to be the organosilicone of Aizenberg ‘814 because it is well known in the art and recognized as suitable for such purposes.  See MPEP 2144.07.
Response to Amendment
In view of Applicant’s amendments filed 30 November 2020, previous objection to the specification is hereby withdrawn.
In view of Applicant’s amendments filed 30 November 2020, previous objection to claims 6 and 7 are hereby withdrawn.
In view of Applicant’s amendments filed 30 November 2020, previous rejections of claims 1-20, 23, and 25-30 under 35 U.S.C. 112(b) are hereby withdrawn.  
In view of Applicant’s amendments filed 30 November 2020, previous rejection of claims 1-10, 12, 17, and 23 under 35 U.S.C. 102(a)(1) have been updated.
In view of Applicant’s amendments filed 30 November 2020, previous rejection of claims 24-30 under 35 U.S.C. 102(a)(1) are hereby withdrawn.
In view of Applicant’s amendments filed 30 November 2020, previous rejections of claims under 35 U.S.C. 103 have been updated.
Applicant's arguments filed 30 November 2020 have been fully considered but they are not persuasive. 
Applicant argues that Aizenberg does not teach the claimed structure nor the claimed specific wetting states of each level (Remarks, pages 10 and 11).  As discussed in the rejection above, Aizenberg indeed teaches the claimed structure as well as a structure that is capable of generating the claimed wetting behavior.  
Applicant argues that Aizenberg does not teach the increased grip force that the claimed invention achieves (Remarks, page 11).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  See MPEP 2145(II).  Aizenberg teaches a hierarchical superhydrophobic surface in which the several levels have the claimed structure and are capable of achieving the claimed wetting behavior.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ZACHARY M DAVIS/Examiner, Art Unit 1783